Order entered November 26, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01072-CR

                          THOMAS PAUL GILBERT, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 219-80015-2018

                                         ORDER
       We REINSTATE this appeal.

       We abated the appeal for a hearing to determine whether appellant was entitled to court

appointed counsel. On November 20, 2018, we received the trial court’s appointment. We

DIRECT the Clerk to list Mitchell Nolte as appointed counsel for appellant.        All future

correspondence should be sent to Mitchell Nolte, 2780 Virginia Parkway, Suite 401, McKinney,

TX 75071.

       The clerk’s record has been filed. The reporter’s record, due November 9, 2018, is past

due.

                                                    /s/   LANA MYERS
                                                          JUSTICE